                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    In re:                                                     Chapter 11

    CarbonLITE Holdings LLC, et al.,                           Lead Case No. 21-10527 (JTD)
                                                               Jointly Administered
                           Debtors.
                                                               Honorable John T. Dorsey

      ORDER GRANTING MOTION OF ANCHOR FIRE PROTECTION CO. INC. TO
    COMPEL ASSUMPTION OR REJECTION OF EXECUTORY CONTRACT AND FOR
     ALLOWANCE OF ADMINISTRATIVE EXPENSES AND IMMEDIATE PAYMENT

             Upon consideration of the motion of Anchor1 for an order compelling the Debtor to assume

or reject the Contract, and for allowance and immediate payment of an administrative expense (the

“Motion”) and any responses thereto, after notice and opportunity for a hearing, it is hereby

ORDERED as follows:

             The Motion is GRANTED, as set forth herein.

             The Debtor shall take appropriate action to assume or reject the Contract within fourteen

(14) days of the date of this order.

             If the Debtor does not take appropriate action to assume the Contract within fourteen (14)

days of the date of this order, the Contract is DEEMED REJECTED.

             If the Contract is rejected, Anchor is ALLOWED an administrative expense in the

amount of $[Postpetition Amount].

             The Debtor is ORDERED to pay any allowed administrative expense owed to Anchor

within twenty-one (21) days of the date of this order.




1
             All capitalized terms have the meaning ascribed to them in the Motion.


4842-1515-7217
